PER CURIAM:
Anthony Oliver appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of the Appellee on Oliver’s claims of discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Oliver v. GLEAMNS Human Resource Comm’n, Inc., No. 8:10-cv-01191-JMC, 2011 WL 3319739 (D.S.C. July 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.